FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                    May 22, 2012
                                  TENTH CIRCUIT                 Elisabeth A. Shumaker
                                                                    Clerk of Court

 GEORGE SISNEROS,

          Plaintiff-Appellant,
 v.

 OFFICE OF PUEBLO COUNTY
 SHERIFF; KIRK TAYLOR, Pueblo
 County Sheriff; PUEBLO COUNTY
 SHERIFF’S DETENTION CENTER,
 John and Jane Doe deputies and                          No. 11-1312
 employees (to be later specifically        (D.C. No. 1:09-CV-01646-PAB-MJW)
 identified) of Pueblo County Sheriff                     (D. Colo.)
 and Detention Center; JOHN/JANE
 DOE, physicians and medical
 treatment providers (to be later
 specifically identified) at Pueblo
 County Sheriff’s Detention Center;
 CITY OF PUEBLO; JAMES W.
 BILLINGS, JR., Chief of Police of
 Pueblo; RONALD M. ORESKOVICH,
 Officer,

          Defendants-Appellees.


                             ORDER AND JUDGMENT *


Before TYMKOVICH, BALDOCK, and GORSUCH, Circuit Judges.




      *
         This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
      Before us is George Sisneros’s appeal from a grant of qualified immunity to

Officer Ronald Oreskovich and Sheriff Kirk Taylor, as well as the district court’s

denial of Mr. Sisneros’s motion for leave to amend his complaint. The injuries

Mr. Sisneros suffered are serious and saddening. But the district court thoroughly

and carefully surveyed the relevant facts and law in four separate orders spanning

more than forty pages before concluding that governing precedent required it first

to grant qualified immunity and then to dismiss the case. After our own

independent and searching review of the briefs and record in this case, we are

able to discern no reversible error in the district court’s analysis. Neither are we

able to see anything we might usefully say that has not been said already.

Accordingly, we affirm for substantially the reasons the district court provided in

its extensive opinions.


                                       ENTERED FOR THE COURT



                                       Neil M. Gorsuch
                                       Circuit Judge




                                        -2-